DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations "the first engageable portion" (as well as the second, third and fourth) throughout the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this claim should depend from claim 2 or potentially such portions should be positively recited in claim 1.
Claim 7 depends from claim 6 and inherits the deficiencies thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 6478369) in view of Kobayashi (JP2002-267090).  Regarding claim 1, Aoki teaches a vehicle seat (2) with a seat cushion (6) and a seat back (7), the vehicle seat comprising: a duct (32-35, 42-43) disposed astride the seat cushion and the seat back (see Figure 2), and configured to connect an air passage and a blower (22), the air passage being formed in at least one of the seat cushion and the seat back (see Figure 2); and a cover (6a) member configured to cover part of the duct (covers ducts 35), wherein the duct includes a first duct member (21, 32) and a second duct member (43) connected to the first duct member (see Figure 2).
However, Aoki does not distinctly disclose wherein the cover member is configured to cover at least part of a first connected section that is a section at which the first duct member and the second duct member are connected.  Kobayashi, in a similar field of endeavor, teaches a cover member for ductwork (item 1 in Figure 1) which is configured to cover at least part of a first connected section that is a section at which a first duct member and a second duct member are connected.  It would have been obvious to one having ordinary skill in the art to modify the connection between items 32 and 43 to include the cover (item 1) of Kobayashi in order to strengthen and support the connection to discourage accidental separation.

Regarding claim 8, Aoki in view of Kobayashi further teaches wherein the second duct member (43) is connected to a rear end of the first duct member (32) and extends upward (see Figure 2), wherein the duct includes a third duct member (24/34) disposed at the seat back (7) and connected to an upper end of the second duct member (43 – see Figure 2), and wherein the cover member is configured to cover at least part of a second connected section that is a section at which the second duct member and the third duct member are connected (place a second item 1 of Kobayashi on the connection between 34/43).

Regarding claim 10, Aoki further teaches wherein one of the seat cushion and the seat back has a first air passage and a second air passage (35/36), and wherein the duct includes a first duct portion connecting to the first air passage, and a second duct portion branching off from the first duct portion and connecting to the second air passage (see Figure 2).


s 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 6478369) in view of Kobayashi (JP2002-267090) as applied above, and in further view of Yoshino (US 2008/0048447).  Regarding claims 2 and 6, it is described above what is disclosed by Aoki in view of Kobayashi; however, the references do not distinctly disclose wherein the first duct member includes a first engageable portion and a second engageable portion which are provided in the first connected section, wherein the second duct member includes a third engageable portion which is engageable with the first engageable portion, and a fourth engageable portion which is engageable with the second engageable portion, and wherein the cover member is configured to cover the first engageable portion and the third engageable portion, but not to cover the second engageable portion and the fourth engageable portion; wherein the first engageable portion and the second engageable portion are projections having outwardly protruding shapes, and the third engageable portion and the fourth engageable portion are through holes with which the projections are engageable.
Yoshino, in a similar field of endeavor, teaches a first duct member includes a first engageable portion and a second engageable portion (items 14) which are provided in a first connected section, wherein a second duct member includes a third engageable portion (38) which is engageable with the first engageable portion (14), and a fourth engageable portion (38) which is engageable with the second engageable portion (14), and wherein the cover member (of Kobayashi) is configured to cover the first engageable portion and the third engageable portion, but not to cover the second engageable portion and the fourth engageable portion (see Figure 1 of Kobayashi); and wherein the first engageable portion and the second engageable portion (14) are projections having outwardly protruding shapes, and the third engageable portion and the fourth engageable portion (38) are through holes with which the projections are engageable.  It would have been obvious to one having ordinary skill in the art to modify the connection between items 32 and 43 of Aoki to include the engageable portions of Yoshino (items 14 and 38) in order to facilitate quick and secure coupling and decoupling of the ductwork.

Regarding claim 7, Kobayashi further teaches wherein the projections include barb portions that extend opposite to a direction in which the first duct member is connected to the second duct member (see Figures 1A and 1B).

Allowable Subject Matter
Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636